390 F.2d 147
UNITED STATES of Americav.Harry H. GORMAN, John M. Franklin, Abner Siegel.Abner Siegel, Appellant.
No. 16349.
United States Court of Appeals Third Circuit.
Submitted on Briefs February 5, 1968.
Decided February 20, 1968.
Certiorari Denied May 27, 1968.

See 88 S. Ct. 1858.
Herbert S. Siegal, New York City, for appellant.
Donald Horowitz, First Asst. U. S. Atty., David M. Satz, Jr., U. S. Atty., Newark, N. J., for appellee.
Before HASTIE, Chief Judge, and FREEDMAN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appellant has been convicted on several counts and sentenced to concurrent terms of imprisonment for knowing participation in undertakings to defraud in which the mail was used in violation of Section 1341 of Title 18, United States Code. On this appeal it is urged that the record is insufficient to establish that the appellant participated in the scheme with guilty knowledge of its wrongful aspects.


2
The evidence that a scheme to defraud a number of people existed and was carried out by conduct including the use of the mail is overwhelming. While the appellant is not shown to have been the master mind in the scheme, the record contains substantial evidence of his participation in essential parts of the undertaking and affords adequate basis for concluding that he did so with guilty knowledge.


3
The judgment will be affirmed.